DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 4/26/2022, amended claims 21, 25, 32, and 34 are acknowledged. Claims 21-40 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 as amended now recites the limitations “when the elongate sample receiving member and the cutting cannula are in the first relative position, the first set of echogenic features is in longitudinal alignment with the second set of echogenic features such that a first echogenic reflection provided by the first set of echogenic features is ultrasonically indistinguishable from a second echogenic reflection provided by the second set of echogenic features” and “when the elongate sample receiving member and the cutting cannula are in the second relative position, the first set of echogenic features is out of longitudinal alignment with the second set of echogenic features such that the first echogenic reflection provided by the first set of echogenic features is ultrasonically indistinguishable from the second echogenic reflection provided by the second set of echogenic features”. It is unclear how the first set of echogenic features can be ultrasonically indistinguishable from the second set of echogenic features in both the first relative position and the second relative position. It appears the claim should instead recite “when the elongate sample receiving member and the cutting cannula are in the first relative position, the first set of echogenic features is in longitudinal alignment with the second set of echogenic features such that a first echogenic reflection provided by the first set of echogenic features is ultrasonically indistinguishable from a second echogenic reflection provided by the second set of echogenic features” and “when the elongate sample receiving member and the cutting cannula are in the second relative position, the first set of echogenic features is out of longitudinal alignment with the second set of echogenic features such that the first echogenic reflection provided by the first set of echogenic features is ultrasonically distinguishable from the second echogenic reflection provided by the second set of echogenic features”, which is similar to the language of amended independent claim 21. 
	Claims 33-40 are rejected based on their dependence from independent claim 32.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21 and 26-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kirchhevel et al. (US Publication No. 2006/0271082 A1) (cited by Applicant).

Regarding claim 21, Kirchhevel et al. discloses a biopsy probe mechanism (10), comprising: 
an elongate sample receiving member (12) having a longitudinal axis and having a sample receiving notch (16; and see Figures 1-5 and [0023]);  
a cutting cannula (14) arranged coaxially with the elongate sample receiving member, the elongate sample receiving member and the cutting cannula being movable relative to one another along the longitudinal axis between a first relative position and a second relative position (see Figures 1-5 and [0022]-[0024]); and 
a plurality of echogenic features including a first echogenic feature established on the elongate sample receiving member and a second echogenic feature established on the cutting cannula, the first echogenic feature being in longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the first relative position such that a first echogenic reflection provided by the first echogenic feature is ultrasonically indistinguishable from a second echogenic reflection provided by the second echogenic feature, the first echogenic feature being out of longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the second relative position such that the first echogenic reflection provided by the first echogenic feature is ultrasonically distinguishable from the second echogenic reflection provided by the second echogenic feature (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]).
Regarding claim 26, Kirchhevel et al. discloses the biopsy probe mechanism is configured as a disposable unit (see [0022]-[0029]).
Regarding claim 27, Kirchhevel et al. discloses the biopsy probe mechanism is integrated into a biopsy apparatus having a driver (23) for driving the biopsy probe mechanism (see Figures 1 and 2 and [0024] and [0025]).
Regarding claim 28, Kirchhevel et al. discloses when the first echogenic feature is in longitudinal alignment with the second echogenic feature, only one of the first echogenic feature and the second echogenic feature is ultrasonically visible (see Figure 1).
Regarding claim 29, Kirchhevel et al. discloses when the first echogenic feature is not in longitudinal alignment with the second echogenic feature, both of the first echogenic feature and the second echogenic feature is ultrasonically visible (see Figures 2-3 and 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22-25 and 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirchhevel et al., further in view of Elkins (US Patent No. 4,869,259) (cited by Applicant).

Regarding claim 22, Kirchhevel et al. teaches  the plurality of echogenic features includes a third echogenic feature established on the elongate sample receiving member (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]). It is noted that Kirchhevel et al. does not specifically teach one of the first echogenic feature and the third echogenic feature being located distal to the sample receiving notch and the other of the first echogenic feature and the third echogenic feature being located proximal to the sample receiving notch. However, Elkins teaches one of the first echogenic feature (29) and the third echogenic feature (30) being located distal to the sample receiving notch (26) and the other of the first echogenic feature and the third echogenic feature being located proximal to the sample receiving notch (see Figure 6 and col. 4, lines 12-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy probe mechanism of Kirchhevel et al. to include echogenic features located both distally and proximally to the sample receiving notch, as disclosed in Elkins, so as to allow an operator to locate the notch during real-time imaging (see Elkins: col. 4, lines 12-25).
Regarding claim 23, Kirchhevel et al. teaches the plurality of echogenic features includes a fourth echogenic feature established on the cutting cannula at a location spaced apart from the second echogenic feature (see Figures 1-5 and [0011]-[0013], [0025]-[0029], [0032], and [0034]). Further, the combination of Kirchhevel et al. and Elkins teaches the third echogenic feature being in longitudinal alignment with the fourth echogenic feature when the elongate sample receiving member and the cutting cannula are in the first relative position, and the third echogenic feature being out of longitudinal alignment with the fourth echogenic feature when the elongate sample receiving member and the cutting cannula are in the second relative position (see Kirchhevel et al.: Figures 1-5 and [0011]-[0013], [0024]-[0029], [0032], and [0034] and Elkins: Figure 6 and col. 4, lines 12-25).
Regarding claim 24, Kirchhevel et al. teaches each echogenic feature of the plurality of echogenic features includes at least one circumferential echogenic band (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the plurality of echogenic features includes at least one circumferential echogenic band (see Figure 6 and col. 4, lines 12-25).
Regarding claim 25, Kirchhevel et al. teaches each echogenic feature of the plurality of echogenic features is formed as at least one of a roughened surface, an embedded material, a machined pattern, and a particulate coating (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the plurality of echogenic features is formed as at least one of a roughened surface, an embedded material, a machined pattern, and a particulate coating (see col. 3, lines 42-62).
Regarding claim 32, Kirchhevel et al. discloses a biopsy probe mechanism (10) for use in ultrasonic imaging, comprising: 
an elongate sample receiving member (12) having a longitudinal axis and having a sample receiving notch (16; and see Figures 1-5 and [0023]); 
a cutting cannula (14) arranged coaxially with the elongate sample receiving member, the elongate sample receiving member and the cutting cannula being movable relative to one another along the longitudinal axis between a first relative position and a second relative position (see Figures 1-5 and [0022]-[0024]); 
a first set of echogenic features (31, 32) established on the elongate sample receiving member (see Figures 3-4); and 
a second set of echogenic features (30, 34) established on the cutting cannula (see Figures 3 and 5), wherein: 
when the elongate sample receiving member and the cutting cannula are in the first relative position, the first set of echogenic features is in longitudinal alignment with the second set of echogenic features such that a first echogenic reflection provided by the first set of echogenic feature is ultrasonically indistinguishable from a second echogenic reflection provided by the second set of echogenic feature (see Figure 1), and 
when the elongate sample receiving member and the cutting cannula are in the second relative position, the first set of echogenic features is out of longitudinal alignment with the second set of echogenic features such that the first echogenic reflection provided by the first set of echogenic feature is ultrasonically distinguishable from the second echogenic reflection provided by the second set of echogenic feature (see Figures 2-3 and 5).  
It is noted Kirchhevel et al. does not specifically teach the sample receiving notch being located between two longitudinally spaced echogenic features of the first set of echogenic features. However, Elkins teaches the sample receiving notch (26) being located between two longitudinally spaced echogenic features (29, 30) of the first set of echogenic features (see Figure 6 and col. 4, lines 12-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the biopsy probe mechanism of Kirchhevel et al. to include echogenic features located both distally and proximally to said sample receiving notch, as disclosed in Elkins, so as to allow an operator to locate the notch during real-time imaging (see Elkins: col. 4, lines 12-25).
Regarding claim 33, Kirchhevel et al. teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features includes at least one circumferential echogenic band (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features includes at least one circumferential echogenic band (see Figure 6 and col. 4, lines 12-25).
Regarding claim 34, Kirchhevel et al. teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features is formed as at least one of a roughened surface, an embedded material, a machined pattern, and a particulate coating (see Figures 4 and 5 and [0013] and [0034]). Elkins further teaches each echogenic feature of the first set of echogenic features and the second set of echogenic features is formed as at least one of a roughened surface, an embedded material, a machined pattern, and a particulate coating (see col. 3, lines 42-62).
Regarding claim 35, Kirchhevel et al. teaches when the first set of echogenic features is in longitudinal alignment with the second set of echogenic features, only one of the first set of echogenic features and the second set of echogenic features is ultrasonically visible (see Figure 1).
Regarding claim 36, Kirchhevel et al. teaches when the first set of echogenic features is out of longitudinal alignment with the second set of echogenic features, both of the first set of echogenic features and the second set of echogenic features is ultrasonically visible (see Figures 2-3 and 5).
Regarding claim 37, Kirchhevel et al. discloses the biopsy probe mechanism is configured as a disposable unit (see [0022]-[0029]).
Regarding claim 38, Kirchhevel et al. discloses the biopsy probe mechanism is integrated into a biopsy apparatus having a driver (23) for driving the biopsy probe mechanism (see Figures 1 and 2 and [0024] and [0025]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,480,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims. In particular, reference claim 1 anticipates present claims 21 and 30, reference claim 2 anticipates present claim 22, reference claim 3 anticipates present claims 23 and 31, reference claim 4 anticipates present claim 24, reference claim 5 anticipates present claim 25, reference claim 6 anticipates present claim 26, reference claim 7 anticipates present claim 27, reference claim 8 anticipates present claims 28-29, 32, 35-36, and 39-40, reference claim 9 anticipates present claim 33, reference claim 10 anticipates present claim 34, reference claim 11 anticipates present claim 37, and reference claim 12 anticipates present claim 38.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 21 and 26-29 under 35 U.S.C. 102(b) based on Kirchhevel, Applicant argues Kirchhevel fails to disclose “a plurality of echogenic features including a first echogenic feature established on the elongate sample receiving member and a second echogenic feature established on the cutting cannula, the first echogenic feature being in longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the first relative position such that a first echogenic reflection provided by the first echogenic feature is ultrasonically indistinguishable from a second echogenic reflection provided by the second echogenic feature, the first echogenic feature being out of longitudinal alignment with the second echogenic feature when the elongate sample receiving member and the cutting cannula are in the second relative position such that the first echogenic reflection provided by the first echogenic feature is ultrasonically distinguishable from the second echogenic reflection provided by the second echogenic feature”. The Examiner respectfully disagrees and notes that Kirchhevel describes an alignment marks 30 on an inner cutting member and an alignment mark 31 on an outer cutting member (see Figures 1 and 3). The alignment marks are made by, for example, laser cutting or mechanical scribing (see [0012]), which necessarily and inherently means the alignment marks are echogenic features under the broadest reasonable interpretation of the claim language and consistent with Applicant’s description of what constitutes an echogenic feature in their specification. When the alignment marks are in the claimed first relative position, they are in longitudinal alignment and overlap one another (see Figure 1) such that they necessarily would produce echogenic reflections that are ultrasonically indistinguishable from each other. When the alignment marks are in the claimed second relative position, they are out of longitudinal alignment such that the alignment mark 30 extends into port 16 (see Figure 3) and therefore necessarily would produce a distinct echogenic reflection from that produced by the alignment mark 31.
In response to applicant's argument that Kirchhevel does not explicitly describe echogenic features and is completely silent with respect to ultrasound imaging, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here it is noted that none of the elements positively recited in the claims are directed to ultrasound imaging components or structures, which further supports the Examiner’s position that a) Kirchhevel describes every structural element that is positively recited in Applicant’s claim 21 and b) the alignment marks described in Kirchhevel are structurally equivalent to the claimed “echogenic features” and at least capable of being used with an ultrasound imaging system.
With respect to the rejection of claims 22-25 and 32-38 under 35 U.S.C. 103(a) based on Kirchhevel in view of Elkins, Applicant argues that a person having ordinary skill in the art would not be motivated to combine the teachings of Kirchhevel with the teachings of Elkins because Kirchhevel relates to a completely different field than that of Elkins and the types of procedures performed using the probes described in Kirchhevel are not completed with ultrasound. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification of Kirchhevel by Elkins is specifically to include echogenic features located both distally and proximally to the sample receiving notch, which would allow an operator to locate the notch during real-time imaging (see Elkins: col. 4, lines 12-25). This accurate guidance is necessary to obtain the proper sample and also to avoid puncturing or damage to tissues (see Elkins: col. 1, lines 26-28), which is clearly pertinent to the delicate micro-surgical procedures described by Kirchhevel. Moreover, Applicant has relied on an extremely narrow interpretation of Kirchhevel’s field of use being limited to only vitrectomy probes for procedures in the posterior portion of the eye. While this is the primary application described by Kirchhevel, Kirchhevel also explicitly states that the scope of their invention “is not limited to ophthalmology, but may be applied generally to other areas of surgery where precise cutting and/or removal of tissue may be required” (see [0022]). Thus, it is clear that the teachings of Kirchhevel are combinable with those of Elkins, and the references themselves provide explicit motivation that would lead one of ordinary skill in the art to combine the references in the manner set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791